Citation Nr: 1041306	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.  

2.  Entitlement to service connection for skin cancer, due to 
herbicide exposure.  

3.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  
Personnel records show he served in the Republic of Vietnam 
during the Vietnam era.

These matters come on appeal before the Board of Veterans' 
Appeals (Board) from rating decisions issued in April 2007 (skin 
cancer), February 2008 (hypertension), and January 2009 (PTSD) by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In August 2010, the Veteran testified at a hearing conducted by 
the undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing is associated with the claims file.  

During the aforementioned August 2010 hearing the Veteran, in 
testifying that it was his belief that there was "a 
possibility" that his hypertension may be related to his 
service-connected PTSD, seemed to have raised an initial claim 
for entitlement to service connection for hypertension, as 
secondary to his service-connected PTSD.  The Board finds this 
initial claim is not inextricably intertwined with the issue of 
service connection for hypertension, due to the service-connected 
diabetes mellitus Type II.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  The 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has previously held that a separate 
theory of entitlement is not a new claim, and must be addressed 
as part of the current claim.  See Bingham v. Principi, 18 Vet. 
App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  
Nevertheless, in a more recent decision, the Court held, in the 
context of a clear and unmistakable error (CUE) claim, a later 
theory of entitlement was a "separate and distinct matter" 
constituting a new "claim" and therefore was entitled to RO 
consideration.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  

As such, the claim for service connection for hypertension, as 
secondary to the Veteran's service-connected PTSD being referred 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for service-connected PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hypertension did not manifest until 
many years after service, and there is no competent evidence of 
record relating it to his active duty service or his service-
connected diabetes mellitus, Type II.

2.  There is no competent evidence suggesting that the Veteran's 
skin cancer is related to his active duty service, to include as 
being causally or etiologically related to herbicide exposure 
during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service, it 
may not be presumed to have been so incurred, and it is not 
proximately due to or the result of the Veteran's service 
connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A skin disorder was not incurred or aggravated in-service, 
nor may it be presumed to have been incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the Veteran was provided notice that met 
these requirements in letters dated in January 2007 and January 
2008.  The January 2007 letter addressed the Veteran's service 
connection claim for skin cancer, related to Agent Orange 
exposure, and the January 2008 letter addressed his instant claim 
for service connection for hypertension.  The January 2007 and 
January 2008 letters met the timing requirement as they were sent 
before the respective rating decisions issued in April 2007 (skin 
cancer) and February 2008 (hypertension).  Moreover, the content 
of the notice included as part of each of these letters, 
including enclosures "What the Evidence Must Show" and "How 
You Can Help and How VA Can Help You," provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA notice.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

A VA opinion with respect to the hypertension issue on appeal was 
obtained in February 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the February 2008 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the Veteran's service and post-service VA medical records.  It 
considered all of the pertinent evidence of record, the 
statements of the appellant, and provides an explanation for the 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the hypertension issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not had a VA 
examination specifically for skin cancer claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case.  
The Veteran was not treated in service for any skin-related 
problems, and as explained below, there is no indication of a 
causal connection between the diagnosed post-service skin cancer 
affecting his left lower back and left anterior chest and the 
Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim in 
this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA and private treatment records.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims, to 
include testifying at a hearing in August 2010, and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of these claims.



Factual Background/Laws and Regulations/Analysis

Hypertension

Service treatment records show that in the course of a March 1969 
pre-induction enlistment examination a blood pressure reading of 
130/82 was noted.  He did not report a history of high blood 
pressure at that time.  The report of the Veteran's November 1970 
separation examination shows a blood pressure reading of 120/70.  
Essentially, the service medical records are silent as to 
findings associated with hypertension.  

A December 2006 VA primary care clinic note includes a blood 
pressure reading of 138/80.  Hypertension, described as 
controlled, was diagnosed.  

A January 2007 VA nursing outpatient treatment note includes a 
blood pressure reading of 141/78.  Blood pressure follow-up was 
noted not to be required.  

A June 2007 VA outpatient care notes shows that the Veteran 
sought a refill of Lisinopril; a March 2007 blood pressure 
reading of 130/88 was noted.  

A June 2007 VA primary care clinic note includes diagnoses of 
hypertension and diabetes mellitus Type II.  The diabetes was 
noted to have been diagnosed on June 15, 2007.  

The report of a February 2008 VA diabetes mellitus examination 
shows that the Veteran was diagnosed with diabetes mellitus Type 
II in June 2007 in the course of a primary care visit.  The 
Veteran was also noted to be treated for hypertension.  The 
Veteran informed the examiner that he had been so treated for 
about eight years.  This diagnosis, according the Veteran, 
occurred at a work place physical examination.  The examiner 
commented that cardiac symptoms were not related to the diabetes.  
The examiner opined that the Veteran's hypertension was not a 
complication of his diabetes.  As rationale for this opinion the 
examiner noted that the Veteran was diagnosed with hypertension 
approximately eight years earlier.  She also opined that the 
hypertension had neither been worsened nor increased by the 
diabetes.  

As part of a February 2008 RO rating decision service connection 
was granted for Type II diabetes mellitus associated with 
herbicide exposure.  

A May 2009 VA primary care clinic note shows that the Veteran's 
hypertension was well controlled.  

In the course of his August 2010 hearing, the Veteran testified 
that a physician had not informed him his hypertension was due to 
his service-connected diabetes disorder.  See page seven of 
hearing transcript (transcript).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including hypertension, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In January 2008, the Veteran filed the present claim seeking 
entitlement to service connection for hypertension.  See VA Form 
21-4138.  As part of a May 2010 VA Form 646 the Veteran's 
accredited representative argued that service connection for 
hypertension was warranted, as, in pertinent part, secondary to 
the Veteran's service-connected Type II diabetes mellitus.  As 
noted, by a February 2008 rating decision, service connection was 
granted for diabetes mellitus, Type II, and a 20 percent 
evaluation was assigned thereto, effective January 9, 2008.

Contrary to the Veteran's assertions, the Board finds that the 
evidence of record does not support the conclusion that the 
appellant's current hypertension was caused or aggravated by his 
service-connected Type II diabetes mellitus.  As noted, the VA 
examiner in February 2008 found that such an etiologically-based 
relationship does not exist.  As above noted, the examiner opined 
that the Veteran's hypertension was not a complication of his 
diabetes, and added that the hypertension had neither been 
worsened nor increased by the diabetes.  The medical evidence is 
silent as to a differing opinion.  

During the pendency of the appeal at issue herein, numerous 
treatment reports, cited above, have been submitted demonstrating 
diagnoses of and treatment for hypertension.  None of these 
reports, however, contained etiological opinions linking the 
appellant's current hypertension to his service-connected Type II 
diabetes mellitus, on either a basis of causation or aggravation.

Though the Veteran is claiming his hypertension was caused by his 
service-connected diabetes mellitus, the Board also finds that a 
review of the evidence does not support the claim of service 
connection for hypertension on either a direct or presumptive 
basis.  The appellant's service treatment records were negative 
for this disorder, and there was no evidence that this disorder 
was incurred in or aggravated by his military service.  In making 
this determination, the Board points out that the first evidence 
of the appellant having been diagnosed with hypertension was a VA 
treatment report dated in December 2006.  Based on this evidence, 
the appellant's condition was first diagnosed as hypertension 
approximately 30 years after his discharge from active service.  
Thus, the Board finds that service connection for hypertension on 
a direct basis is denied.  38 C.F.R. § 3.303; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  Further, 
as hypertension is clearly not shown to have been manifested to a 
compensable degree within one year of the Veteran's 1970 service 
separation, service connection on a presumptive basis is not for 
assignment.  See 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the appellant's statements can provide 
competent evidence about what he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency of the evidence, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability or death benefits.  In some 
situations, medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept 14, 2009).

In this case, the appellant has expressed his belief that his 
current hypertension is related to his service-connected Type II 
diabetes mellitus.  Although he is a credible witness, his 
statements as to this question are not competent.  The question 
of whether one medical disorder is related to another is the type 
of question that requires medical expertise, which the Veteran 
does not have.  

In this case, the only competent opinion of record concerning the 
etiology of the appellant's current hypertension is the medical 
opinion provided by the VA examiner, and this was negative to the 
appellant's claim.  Moreover, the only medical opinion of record 
concerning aggravation of the appellant's current hypertension 
due to his service-connected Type II diabetes mellitus, is also 
negative to his claim.

In the absence of competent evidence that the appellant's current 
hypertension is related to his military service or was caused or 
aggravated by his service-connected Type II diabetes mellitus, 
the preponderance of the evidence is against the appellant's 
claim for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Cancer

As part of a December 2006 VA Form 21-526 the Veteran claimed 
that he had skin cancer which was the result of exposure to Agent 
Orange.  

Service treatment record review, including the examination 
reports dated in March 1969 (pre-induction) and November 1970 
(separation), make no mention of any skin-related complaints, 
symptoms, or diagnoses.  

A December 2006 VA primary care clinic note shows that the 
Veteran presented with a non-healing bleeding lesion on his left 
lower back.  Findings reflective of a rodent ulcer were reported.  
Skin lesion was diagnosed.  

A January 2007 VA nursing outpatient treatment note shows that 
the Veteran complained of skin-related back symptoms which first 
began two years ago.  He noted that a scab had fallen off about 
three weeks earlier and that after bleeding, the affected area 
now itched.  Examination showed a two centimeter (cm.) red 
irregular area on the left lower back with some scabbing present.  

A January 2007 VA surgery consult record shows that the Veteran 
reported a history of a left lower back lesion for approximately 
the past three years.  Examination showed a three cm. superficial 
scarring lesion on the left lower back.  Basel cell carcinoma was 
diagnosed.  Surgical excision was scheduled for March 2007.  

A March 2007 VA surgical pathology report shows a diagnosis of 
left lower back inflamed multifocal basal cell carcinoma, 
completely excised.  

A May 2009 VA primary care clinic note shows that the Veteran 
presented with a suspicious skin lesion on his left anterior 
chest.  He was referred to general surgery to discuss removal.  

A November 2009 VA primary care clinic note includes findings 
reflective of a pearly erythematous lesion with irregular borders 
and central puckering on the left anterior chest.  

A January 2010 VA surgery consult note shows that the Veteran 
complained of a non-healing anterior chest wall skin lesion which 
bled on occasion; he noted that this had been present for over a 
year.  A diagnosis of anterior chest wall skin carcinoma was 
provided, scheduled to be removed in February 2010.  A February 
2010 VA operative note shows that a 1.5 cm. ulcerated skin lesion 
was removed from the Veteran's left anterior chest.  

At his August 2010 hearing, the Veteran testified that no 
physician had informed him what may have caused him to develop 
skin cancer.  See page nine of transcript.  

In this case, the Veteran is claiming entitlement to service 
connection for a skin disorder due to herbicide exposure, 
pursuant to 38 C.F.R. § 3.309(e).

In addition to the laws and regulations set out as part of the 
discussion of the Veteran's hypertension claim above, if a 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected if the requirements of section 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Section 3.307(d)(6) provides that the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also 
provides that a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(d)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  See also Stefl v. Nicholson, 21 Vet. App. 
120 (2007)

As was noted above, in this case, the Veteran is claiming a skin 
disorder as a result of herbicide exposure during service.  
Specifically, as noted, in December 2006 the Veteran claimed that 
his skin cancer was the result of exposure to Agent Orange.  

The Veteran's personnel records show that he served in the 
Republic of Vietnam during the Vietnam era and he is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  However, the Veteran 
does not have a disability that is shown to be associated with 
Agent Orange exposure because the medical evidence of record does 
not establish a diagnosis of chloracne or porphyria cutanea 
tarda, the only skin conditions for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).

Therefore, the Board finds that the Veteran is not entitled to 
service connection on the presumptive basis of herbicide 
exposure.  Accordingly, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for presumptive 
service connection for skin cancer.  

A review of the evidence also does not support the claim of 
service connection for skin cancer on a direct basis.  The 
appellant's service treatment records were negative for skin 
cancer - or, for that matter, any skin-related problems -- and 
there is no medical evidence that this disorder was incurred in 
or aggravated by his military service.  In making this 
determination, the Board points out that based on history 
provided by the Veteran he first developed skin cancer in 
approximately 2004-2005.  This is approximately 35 years after 
his separation from active duty.  Thus, the Board finds that 
service connection for skin cancer on a direct basis is denied.  
38 C.F.R. § 3.303; Mense.

As was the case concerning the above-discussed hypertension 
claim, the Board notes that the appellant's statements can 
provide competent evidence about what he experienced.  However, 
the appellant's statements are not competent evidence to 
establish a causal relationship between his episodes of skin 
cancer and his active military service, to include exposure to 
Agent Orange. Again, this is the type of question that can be 
resolved only by a person with medical expertise, which the 
Veteran does not have.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service connection 
for skin cancer, to include as due to herbicide exposure, is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  
See also Gilbert.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected Type II diabetes mellitus is 
denied.

Entitlement to service connection for skin cancer, due to 
herbicide exposure is denied.


REMAND

An August 2008 clinical summary provided by the Princeton Vet 
Center shows that the Veteran first presented there with PTSD 
symptomatology in May 2008.  The Veteran, it was added, had 
participated in group and individual psychotherapeutic sessions 
on a regular basis since that time.  The report also noted that 
the Veteran was currently receiving mental health treatment at a 
clinic located at the VA Medical Center (VAMC) in Beckley, West 
Virginia.  The Board here notes that records associated with 
treatment afforded the Veteran at the Beckley VAMC mental health 
clinic, dated most recently in February 2010, are of record.  

Another clinical summary from the Princeton Vet Center, dated in 
October 2009, is of record.  As recommendations, the report noted 
that the Veteran was to continue attending weekly PTSD support 
group, scheduled individual psychotherapy, and psychiatric 
medical management at the Beckley VA mental health clinic.  

While the above-mentioned reports from the Princeton Veteran 
Center are of record, treatment records - in the form of both 
weekly PTSD support group and individual psychotherapy -- from 
this facility have not been obtained.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id.  As such material could 
be determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  In this 
case, the additional medical records sought as part of this 
remand may provide additional evidence showing that a higher 
initial or staged rating is appropriate.  

Since it is necessary to remand the Veteran's claim to obtain his 
records from the Vet Center, the AMC/RO should also provide him a 
new VA examination.  By the time all his records are obtained, 
approximately two years will have passed since his last VA 
examination, and it will be necessary to obtain current 
information.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take the necessary 
steps to obtain all medical records 
associated with treatment afforded to the 
Veteran at the Princeton Veteran Center in 
Princeton, West Virginia since May 2008.  
In addition, all records associated with 
treatment afforded the Veteran at the VA 
mental clinic at the Beckley VAMC, dated 
since February 2010, should also be 
obtained.  

If, after making reasonable efforts, the 
any records are unable to be located, the 
AMC/RO should specifically document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any government 
records would be futile.  Then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  

2.  After obtaining the above-referenced VA 
and Vet Center records, to the extent 
available, schedule the Veteran for a VA 
psychiatric examination.  Provide the 
claims folder to the examiner for review.  
The purpose of the examination is to obtain 
information as to the current severity of 
the Veteran's PTSD.

3.  Thereafter, the AMC/RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other 
indicated development, the AMC/RO should 
readjudicate the appealed issue -- 
entitlement to an initial disability rating 
in excess of 30 percent for service-
connected PTSD -- in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


